DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 11-17, 20, 27-34, 47, and 48 have been cancelled.  Claims 22-26 and 49 have been withdrawn.  
Claims 1, 3-10, 18, 19, 21, and 35-46 are under examination.

All obviousness-type rejections set forth in the non-final Office action of 3/16/2022 are withdrawn in response to the argument of unexpected results. 

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3-10, 18, 19, 21, 35, 36, 38, 40, 42, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 7-18 of U.S Patent No. 11,077,156, in view of each O’Shea et al. (WO 13/138505), Bradshaw et al. (J. Control. Rel., 2012, 164: 394-402), Card et al. (Cancer Gene Therapy, 2012, 1: 451-459), and Bett et al. (Virus Research, 1995, 39: 75-82), as evidenced by Doronin et al. (Virology, 2003, 305: 378-387).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both clam sets encompass the same recombinant adenovirus.  The patent claims do not recite a targeting ligand (such as a single domain antibody) fused to FKBP and a fiber fused to FRB or its T2098L mutant.  O’Shea et al. teach that, since many cancer cells do not express CAR, there is a need for adenoviral vectors capable of infecting tumor cells via receptors other than CAR.  O’Shea et al. achieve such by retargeting adenoviruses via using an adenoviral vector comprising a nucleic acid encoding a targeting ligand fused to FKBP and a fiber fused to FRB or its T2098L mutant, wherein the targeting ligand is a single domain antibody (Abstract; [0006]; [0011]; [0079]-[0080]; [0131]; [0146]; [0156], Table 1; [0157], Table 2).  Based on these teachings, one of skill in the art would have found obvious to modify the recombinant adenovirus recited in the patent claims by including in its genome a nucleic acid encoding a single domain antibody targeting a tumor cells of interest fused to FKBP and a fiber fused to FRB (or the T2098L FRB mutant) to achieve the predictable result of obtaining an adenoviral vector capable of infecting the tumor cells of interest.  The patent claims do not recite a modified hexon comprising the E451Q substitution nor do they recite a modified penton comprising a mutation in the RGD motif.  Bradshaw et al. teach that introducing the E451Q substitution in the hexon and mutating the penton RGD motif to RGE attenuate the undesired liver uptake and proinflammatory responses to therapeutic adenoviral vectors (Abstract; p. 395, paragraph bridging columns 1 and 2 and Fig. 1; p. 401, column 1, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the recombinant adenovirus recited in the patent claims by introducing the E451Q substitution in the hexon and mutating the penton RGD motif with the reasonable expectation that doing so would result in an improved therapeutic adenoviral vector.  The patent claims do not recite binding sites for miR-122.  Card et al. teach that incorporating miRT elements against miR-122 selectively reduce adenoviral expression in the liver and improves tumor specificity (Abstract).  Based on these teachings, one of skill in the art would have found obvious to modify the recombinant adenovirus recited in the patent claims by incorporating miRT elements against miR-122 with the reasonable expectation that doing so would result in an improved therapeutic adenoviral vector.  Although the patent claims do not recite deletion of E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K, using Ad5 dl309 to develop Ad5 mutants in the E1 region was routine in the prior art, as evidenced by Bett et al. (Abstract; p. 75, first paragraph).  Thus, modifying the patent claims by using Ad5 dl309 to obtain the recited E1A-deleted adenovirus would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in an oncolytic adenoviral vector.  As evidenced by Doronin et al., dl309 is a deletion of E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K (see p. 379, Table 1).  Thus, the instant claims and the patent claims are obvious variants.

5.	Claims 1, 3-10, 18, 19, 21, 35, 36, 38, 40, 42, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 13 of copending Application No. 17/371,546 (reference application), in view of each O’Shea et al., Bradshaw et al., Card et al., and Bett et al., as evidenced by Doronin et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both clam sets encompass the same recombinant adenovirus.  The application claims do not recite a targeting ligand (such as a single domain antibody) fused to FKBP and a fiber fused to FRB or its T2098L mutant.  O’Shea et al. teach that, since many cancer cells do not express CAR, there is a need for adenoviral vectors capable of infecting tumor cells via receptors other than CAR.  O’Shea et al. achieve such by retargeting adenoviruses via using an adenoviral vector comprising a nucleic acid encoding a targeting ligand fused to FKBP and a fiber fused to FRB or its T2098L mutant, wherein the targeting ligand is a single domain antibody (Abstract; [0006]; [0011]; [0079]-[0080]; [0131]; [0146]; [0156], Table 1; [0157], Table 2).  Based on these teachings, one of skill in the art would have found obvious to modify the recombinant adenovirus recited in the application claims by including in its genome a nucleic acid encoding a single domain antibody targeting a tumor cells of interest fused to FKBP and a fiber fused to FRB (or the T2098L FRB mutant) to achieve the predictable result of obtaining an adenoviral vector capable of infecting the tumor cells of interest.  The application claims do not recite a modified hexon comprising the E451Q substitution nor do they recite a modified penton comprising a mutation in the RGD motif.  Bradshaw et al. teach that introducing the E451Q substitution in the hexon and mutating the penton RGD motif to RGE attenuate the undesired liver uptake and proinflammatory responses to therapeutic adenoviral vectors (Abstract; p. 395, paragraph bridging columns 1 and 2 and Fig. 1; p. 401, column 1, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the recombinant adenovirus recited in the application claims by introducing the E451Q substitution in the hexon and mutating the penton RGD motif with the reasonable expectation that doing so would result in an improved therapeutic adenoviral vector.  The application claims do not recite binding sites for miR-122.  Card et al. teach that incorporating miRT elements against miR-122 selectively reduce adenoviral expression in the liver and improves tumor specificity (Abstract).  Based on these teachings, one of skill in the art would have found obvious to modify the recombinant adenovirus recited in the application claims by incorporating miRT elements against miR-122 with the reasonable expectation that doing so would result in an improved therapeutic adenoviral vector.  Although the application claims do not recite deletion of E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K, using Ad5 dl309 to develop Ad5 mutants in the E1 region was routine in the prior art, as evidenced by Bett et al. (Abstract; p. 75, first paragraph).  Thus, modifying the application claims by using Ad5 dl309 to obtain the recited E1A-deleted adenovirus would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in an oncolytic adenoviral vector.  As evidenced by Doronin et al., dl309 is a deletion of E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K (see p. 379, Table 1).  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	The double patenting rejections are maintained because the applicant did not submit terminal disclaimers.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633